Citation Nr: 1448839	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-14 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, claimed as styes and blurred vision.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1996 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge conducted via video conference.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a bilateral eye disorder, including meibomitis and blepharitis, that had its onset during active service. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disorder, including meibomitis and blepharitis, are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), VA has certain obligations to notify and assist the appellant.  Given that this decision grants the claim for service connection for a bilateral eye disorder, including meibomitis and blepharitis, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

The March 2012 statement of the case (SOC) reflects the AOJ's review of VA treatment records dated to April 2010.  The Veteran's electronic file includes relevant VA treatment records dated to June 2012.  Given the Board's determination herein, that grants the claim for service connection for a bilateral eye disorder, he is not harmed by the Board's initial review of this evidence.  See 38 C.F.R. § 20.1304(c) (2014).

II. Factual Background and Legal Analysis

Contentions

The Veteran contends that he has a bilateral eye disorder, claimed as blurred vision and styes, that had its onset in active service.  During his July 2014 Board hearing, he denied having an eye problem prior to entering service.  See Board hearing transcript at page 3.  He said that he was treated for recurrent styes with warm compresses and drops.  Id. at 5-6.  After discharge, from 2004 to 2008, he did not receive medical treatment because he had no health insurance.  Id at 17.  The Veteran continued to experience styes that he treated with warm compresses.  Id. at 6.  Since 2008, VA provided treatment for his styes.  Id. at 7.

In his April 2012 substantive appeal, the Veteran asserts that his chronic eye problems in service caused decreased visual acuity that necessitated his wearing glasses.  An undated statement received in July 2012 indicates that an optometrist advised that he had a detached retina.

Thus, the Veteran maintains that service connection is warranted for his bilateral eye disorder.

Laws and Regulations

Under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes.  38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

Regarding evidentiary standards, case law has established that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski.

Analysis

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).

The Veteran is currently diagnosed with a history of recurrent styes, meibomitis/blepharitis, and a small chalazion in his left upper eyelid.  Thus, he meets the first element for service connection-a current disability. 

The Veteran reported having bilateral eye symptoms in service.  While a left lower eyelid nodule was noted when he was examined for enlistment in October 1995, neither styes nor blurred vision was noted.  Hence, he is presumed to have been in sound condition upon enlistment.  38 U.S.C.A. § 1111.

In this case, the evidence demonstrates that the Veteran was repeatedly treated in service for eye problems, including styes and blepharitis.  On July 16, 1996, he was seen for a stye in the right lower eyelid.  His right eye visual acuity was 20/30 for near and distant vision, and 20/20 in the left eye.  An hordeolum in the right eye was noted.

In April 1998, the Veteran complained of blurry vision and was treated for a left eye infection diagnosed as conjunctivitis and blepharitis.  An October 30, 1998 optometric evaluation indicates that he had astigmia.  An undated evaluation for a routine eye evaluation for night vision shows he complained of having styes and denied double vision.  

A September 21, 2000 record shows that the Veteran complained of blurred distance vision and had a small chalazion.  On April 13, 2001, he was treated for a stye in his left lower eyelid.  In January 2004, he had a small hordeolum on his right lower lid.  An examination at separation was not performed, according to a January 7, 2004 record.

The post service VA medical evidence reflects the Veteran's repeated treatment for eye problems including styes and blepharitis.  Notably, he established VA medical care in February 2008.  In May 2008, the Veteran complained of an eye infection and had swelling and redness to the inner lower and margin of his right eye.  There were no lesions and he reported chronic problems with no visual deficits.  He was treated for blepharitis.

In January 2010, a VA examiner reviewed the Veteran's medical records, performed a clinical evaluation, and diagnosed meibomitis/blepharitis in both eyes, a small chalazion in the left upper eyelid, a history of recurrent styes, and a minimal refractive error (the Veteran was not interested in glasses). 

According to the examiner, there was no stye presently but the Veteran's chalazion in the left upper lid could be the residual effect of a stye (hordeolum) and both were related to meibomitis that involved inflammation of the lids.  This was present in service and was present now.  The examiner opined that the Veteran's condition of meibomitis, which caused his recurrent styes, did not result from active service because there was a lack of evidence or literature to support that the common eyelid condition would be caused by the conditions he experienced during in service.

In August 2010, a VA optometrist diagnosed blepharitis, a small hordeolum, of the left upper lid, and refractive error and lattice degeneration of both eyes.  Days later, a VA ophthalmologist examined the Veteran and diagnosed a small hordeolum of the left upper lid, with mild superficial cellulitis, blepharitis, lattice degeneration, and a refractive error of both eyes.  Myopia was also noted.  A November 2011 clinical record indicates that the Veteran had presbyopia based on an August 2010 refraction examination. 

June 2012 records show treatment for cellulitis and an hordeolum of the left lower lid, a refractive error, blepharitis, and lattice degeneration 

Here, service connection for a minimal refractive error (myopia, presbyopia, or astigmia) is not warranted.  See 38 C.F.R. § 3.303(c).

There is no evidence in the record that the Veteran has a detached retina.  Records dated since 2010 show lattice degeneration, a "congenital refractive [error]."  See Ladner v. Shinseki, 2012 WL 1081606 (Vet. App.), p. 3 (unpublished).

Lattice degeneration was not shown in service and the first mention of the disorder is not until 2010, nearly six years after his discharge.  There is not a scintilla of medical evidence to link any post service diagnosis of lattice degeneration to the Veteran's military service.  Service connection for lattice degeneration is not warranted.  See 38 C.F.R. § 3.303(c).

The other available evidence is in equipoise.  The Board has found credible the Veteran's account of treatment for styes and blepharitis in service, although an examination at his separation from service was not performed.

In any event, the post-service evidence includes the Veteran's credible statements to the effect that he was having styes and blepharitis.  There is no basis for discrediting such lay evidence.  See Jandreau v. Nicholson, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Although there is no contemporaneous medical evidence of styes and blepharitis symptoms in the years immediately following service, there is no affirmative evidence to contradict the Veteran's reports and they are otherwise generally consistent with the evidence of record.  The Board therefore finds that his reports are credible.

The negative medical opinion against the Veteran's claim provided by the VA optometrist in January 2010 is of low probative value as she essentially ignored the lay evidence of record in reaching her conclusion.  See e.g., Dalton v. Peake, 21 Vet. App. 23, 23 (2007) (to the effect that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination)).  More significantly, the examiner appeared to believe that the disorder needed to be related to something that happened in service as opposed to simply occurring in service.  The rationale provided by the examiner is misguided and the Board cannot rely on it.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also 38 U.S.C.A. 1110; 38 C.F.R. § 3.303

The Veteran has provided credible evidence that the current disability became symptomatic in service.  The evidence is in at least equipoise, and service connection for a bilateral eye disorder, including meibomitis and blepharitis, is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral eye disorder, including meibomitis and blepharitis, is granted.





REMAND

The Veteran also seeks service connection for a low back disorder.  He testified that he initially injured his back in 1999 during a medic training exercise when he tried to lift a patient.  See Board hearing transcript at page 10.  He experienced back spasms and shooting pain.  Id. at 12.  He was off location and unable to see a physician at the time.  Id. at 11.  The Veteran had a flare up of back pain the next week and saw a physician who diagnosed a muscle strain.  Id. at 12.  

The Veteran stated that, in December 2000, he injured his back and neck in a rear end motor vehicle accident.  He self-medicated to avoid jeopardizing his potential long term military career.  Id. at 15.  Since 2008, VA treated him for back problems, and provided a TENS unit, heating pad, and back brace, plus prescribed medication.  Id. at 18.  He had two magnetic resonance images (MRIs), most recently in October 2013, and was scheduled for a steroid injection in August 2014.  Id. at 19.  

Service treatment records show that, in December 1999, the Veteran complained of mid to lower back pain secondary to weight lifting.  The assessment was muscle strain for which Flexeril was prescribed.  In March 2000, it was noted that the Veteran's back strain was treated with Flexeril, with good results.  In December 2000, he complained of right neck pain and low back pain after a motor vehicle accident the previous day.  His low back pain was resolved and he had right-sided neck pain.

Post service VA medical records, dated since February 2008, reflect the Veteran's treatment for low back pain, diagnosed as mild lumbar degenerative disc disease by a physician in August 2010.

In January 2010, a VA physician assistant reviewed the Veteran's medical records, performed a clinical evaluation and diagnosed residuals of cervical spine and lumbosacral strain.  In the examiner's opinion, the Veteran's cervical spine and lumbosacral strain were less likely as not caused by or a result of an injury in service.  The examiner found no documentation of an initial neck or low back injury in 1998 and no treatment for the neck and back after the December 2000 evaluation.  The examiner found no evidence of post service treatment for a neck or back disorder since 2004.

However, it does not appear that the VA examiner considered all the Veteran's in-service and post service back complaints and diagnoses.  See Buchanan v. Nicholson, 451 F.3d at 1331 (to the effect that absence of documented treatment, in and of itself, is not a basis for discrediting a veteran's lay statements of continuity); see also Nieves-Rodriguez v. Peake, 22 Vet. App. at 301 (to the effect that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

The examination report is inadequate and a new VA examination is warranted to determine the etiology of any low back or neck disorder found to be present.

The March 2012 SOC reflects the AOJ's review of VA treatment records dated to April 2010.  The Veteran's electronic file includes relevant VA treatment records dated to June 2012.  He has not waived initial AOJ review of this evidence.  38 C.F.R. § 20.1304(c).

Recent medical records regarding the Veteran's treatment at the VA Community Based Outpatient Clinic (CBOPC) in Viera, Florida, dated since June 2012, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical records regarding the Veteran's treatment, including those from the Viera CBOPC, dated since June 2012, and from any additional non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, schedule the Veteran for a VA orthopedic examination performed by a physician to determine the etiology of any neck or lower back disorder found to be present.  The claims folder should be provided to the examiner for review in conjunction with the examination and the examiner should indicate in the report that the folder was reviewed.  All indicated tests and studies should be performed, and all clinical findings reported in detail.

a. The physician-examiner should render an opinion as to whether it is at least as likely as not (at least a 50 percent probability or better) that any disability of the upper (neck) or lower (lumbosacral) back is related to the Veteran's active service, including the findings noted in his service treatment records (including in December 1999, March 2000, and December 2000).

b. Reasons should be provided for all opinions rendered.  

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3. Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.

4. If the Veteran's service connection claim remains denied, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


